NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 22 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 CHRISTOPHER ANTHONY TORRES,                     No. 14-17417

                  Plaintiff-Appellant,           D.C. No. 2:12-cv-00932-ROS

   v.
                                                 MEMORANDUM*
 RAY, named as Ofc Ray 6480; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Arizona
                     Roslyn O. Silver, District Judge, Presiding

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Christopher Anthony Torres, an Arizona state prisoner, appeals pro se from

the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

excessive force during an arrest. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo. Gonzalez v. City of Anaheim, 747 F.3d 789, 793 (9th Cir.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2014). We affirm.

      The district court properly granted summary judgment for defendants Trapp,

Ray, and Blasko. Torres failed to raise a genuine dispute of material fact as to

whether these defendants’ actions were objectively unreasonable under the totality

of the circumstances. See Espinosa v. City & County of San Francisco, 598 F.3d
528, 537 (9th Cir. 2010) (framework for analyzing an excessive force claim under

the Fourth Amendment). The undisputed facts demonstrate that defendants Trapp,

Ray, and Blasko were aware that Torres was suspected of a violent crime earlier

that day and Torres refused to surrender during an hours-long barricade situation in

which defendants knew he had at least one weapon. Torres also does not dispute

that he moved his hand from underneath his torso after being hit with the projectile

launchers. Although Torres turned out to be unarmed, defendant Blasko did not

know that at the time he deployed his Taser.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                       14-17417